EXHIBIT 10.1

 

  

ON Semiconductor Corporation

5005 E. McDowell Road

Phoenix, AZ 85008

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC

Confidential Communication

October 27, 2006

Peter Green

3532 E. Kachina Drive

Phoenix, Arizona 85044

Re: Transition and Separation Agreement

Dear Peter:

As you know, November 30, 2006 will be your last day of employment with
Semiconductor Components Industries, LLC (collectively, “Company,” “us” or
“we”). Between the current date and November 30, 2006, you have stated that you
will assist us with leadership transition. You and we have reached agreement
with regard to this transition and your severance benefits upon your ultimate
separation from the Company.

This letter agreement (“Letter Agreement”) is intended to formalize our mutual
understanding with regard to the transition and your severance benefits. In
addition, this Letter Agreement delineates certain other understandings between
you and the Company.

 

  1. You acknowledge that effective October 31, 2006, you are no longer the
Company’s Senior Vice President and General Manager, Digital and Consumer
Products Group, and as of the date of this Letter Agreement through November 30,
2006 (“Transition Period”), subject to this Letter Agreement, you will assist us
with the leadership transition and other projects as requested or specified by
us in our sole and absolute discretion.

 

  2. During the Transition Period, you will remain an employee of the Company at
your current base salary of $332,500 per annum and your current benefits (i.e.,
medical benefits, eligible for bonus plan and 401(k) participation, etc.). Your
unvested options will also continue to vest as an employee.

 

  3.

You and we agree that your employment with the Company shall terminate effective
November 30, 2006 (“Termination Date”) and after the Termination Date, but no
later than the close of business on December 7, 2006, you and we shall execute
the separation agreement (“Separation Agreement”) attached hereto as Exhibit A,
including its waiver

 

1



--------------------------------------------------------------------------------

Green Termination Letter

October 27, 2006

Page 2 of 3

 

 

and release provisions. You acknowledge that you have read and understand the
Separation Agreement. Among other things, the Separation Agreement provides
that, upon its effectiveness and pursuant to its terms:

(i) Base Salary Related Payments. You will receive a series of severance
payments totaling $166,250, subject to applicable tax and payroll deductions,
representing six (6) months of your annual base salary as of the Termination
Date. This amount would be paid by us in accordance with our ordinary payroll
practices for base salaries.

(ii) ONcentive Bonus. You will be eligible to receive your “ONcentive” bonus
payment under the ON Semiconductor 2002 Executive Incentive Plan for the
performance cycle for the second half of 2006 (“H2-06 Performance Cycle”),
prorated for your period of employment with the Company during the H2-06
Performance Cycle (i.e., through November 30, 2006), subject to ONcentive
bonuses being earned and paid to the Company’s employees for the H2-06
Performance Cycle and further subject to applicable tax and payroll deductions.
Any such bonus would be paid to you when bonuses are paid to active employees
under ONcentive for the H2-06 Performance Cycle.

(iii) Health and Medical Benefits. You may elect to continue your health
insurance benefits for you and your immediate family as provided under
Section 4980B of the Internal Revenue Code of 1986 and Section 601 of the
Employee Retirement Income Security Act of 1974, as amended (which provisions
are commonly known as “COBRA”). The Company will then, at our option, pay
directly or reimburse you for the cost of such COBRA benefits for a period of up
to six (6) months from your Termination Date. If you become eligible for medical
benefits in connection with new employment during this period, the coverage and
payment/reimbursement provided by us under this subsection will terminate
immediately.

(iv) Outplacement Services. Within fifteen (15) days following the Termination
Date, ON shall pay you $5,000 in lieu of providing any executive or other
similar outplacement services.

The Separation Agreement also contains various restrictive covenants, and a
waiver and release.

 

  4. Upon execution of this Letter Agreement, you agree to sign and return to us
a resignation letter in the form of the letter attached hereto as Exhibit B.

 

  5.

You understand and agree that neither the granting of any benefits set forth in
this Letter Agreement, nor this Letter Agreement, shall constitute or be
evidence of any agreement or understanding, either expressed or implied, on the
part of the Company to employ you for any definite period of time. During the
Transition Period, you are an “at-will” employee, which means that you or the
Company may terminate the employment relationship at any time and for any
reason, with or without notice and with or without cause and you will only be
entitled to the amounts specified in your Separation

 

2



--------------------------------------------------------------------------------

Green Termination Letter

October 27, 2006

Page 3 of 3

 

 

Agreement, subject to this agreement becoming effective. Specifically, the
Transition Period may be shortened by the Company in its sole discretion at any
time and for any reason.

 

  6. You agree and acknowledge that this Letter Agreement contains all of the
terms of your transition with and separation from the Company and that you have
not relied on any oral or written representations that are not explicitly set
forth in this Letter Agreement in deciding whether to accept these arrangements.

 

  7. This Letter Agreement may be executed in two or more counterpart, each of
which shall be deemed to constitute an original, but all of which together shall
constitute one and the same documents. A facsimile of a signature shall be
deemed to be and have the same force and effect as an original.

Please acknowledge your agreement to the foregoing by signing in the appropriate
space below. This Letter Agreement shall be effective as of October 27, 2006
provided that it is executed by each of the parties hereto.

Very truly yours,

Semiconductor Components Industries, LLC /S/ George “Sonny” Cave George “Sonny”
Cave Senior Vice President and General Counsel

 

Accepted and Agreed to as of the date first written above: /S/ Peter Green Peter
Green

 

Enclosures: Exhibit A – Separation Agreement

     Exhibit B – Resignation Letter

 

3



--------------------------------------------------------------------------------

Exhibit A

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is made and entered into as of
                         , 2006 by and between Peter Green (“you”), a resident
of the state of Arizona, and Semiconductor Component Industries, LLC, doing
business as ON (“ON”), a Delaware limited liability company, with its principal
place of business in Phoenix, Arizona.

You and ON have agreed that your employment will conclude as provided in this
Agreement and, in connection with the termination of your employment, ON has
agreed to provide you with certain payments and other benefits to which you
would not be entitled absent your execution of this Agreement. Further, you and
ON desire to settle any and all disputes related directly or indirectly to your
employment by ON and/or your termination from employment, in accordance with the
terms and conditions set forth in this Agreement. Therefore, in consideration of
the mutual covenants and agreements set forth in this Agreement and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, you and ON agree as follows:

1. Termination of Employment. Your employment with ON is terminated effective
November 30, 2006 (“Termination Date”). Except as otherwise provided in this
Agreement or as set forth in the applicable employee benefit plan, all of your
privileges as an ON employee will end as of the close of business on the
Termination Date.

2. ON’s Severance Commitment and Other.

(a) In exchange for your agreement to abide by the commitments set forth in this
Agreement and upon its effectiveness, ON will provide you with the following
severance benefits in consideration for, among other things, your effective
waiver and release in paragraph 9 hereof:

(i) Base Salary Related Payments. Pursuant to this Agreement, ON shall pay you a
series of severance payments totaling $166,250, subject to applicable tax and
payroll deductions, representing six (6) months of your annual base salary as of
the Termination Date. This amount shall be paid in accordance with ON’s ordinary
payroll practices for base salaries in effect from time to time and such
payments shall begin as soon as practicable after the Effective Date (as defined
in paragraph 10 hereof) of this Agreement.

(ii) ONcentive Bonus. You will be eligible to receive your “ONcentive” bonus
payment under the ON Semiconductor 2002 Executive Incentive Plan for the
performance cycle for the second half of 2006 (“H2-06 Performance Cycle”),
prorated for your period of employment with ON during the H2-06 Performance
Cycle (i.e., through November 30, 2006), subject to ONcentive bonuses being
earned and paid to ON employees for the H2-06 Performance Cycle and, further
subject to applicable tax and payroll deductions. Any such bonus would be paid
to you when bonuses are paid to active employees under the ONcentive program and
related bonus plans for the H2-06 Performance Cycle.

(iii) Health and Medical Benefits. If you elect continuation of health insurance
benefits for you and your immediate family as provided under Section 4980B of
the Internal Revenue Code of 1986 and Section 601 of the Employee Retirement
Income Security Act of 1974, as amended (which provisions are commonly known as
“COBRA”), ON shall, at its



--------------------------------------------------------------------------------

option, pay directly or reimburse you for the cost of such COBRA benefits for a
period of up to six (6) months from your Termination Date. ON will make these
benefits available to you as soon as possible after the Effective Date of this
Agreement. If you become eligible for medical benefits in connection with new
employment during this period, the coverage and payment/reimbursement provided
by ON under this subsection shall terminate immediately. You agree that you will
notify ON promptly of your subsequent employment and eligibility for benefits.

(iv) Outplacement Services. Within fifteen (15) days following the Termination
Date, ON shall pay you $5,000 in lieu of providing any executive or other
similar outplacement services.

(b) Any stock options will become vested at their normal vesting dates until
your Termination Date, at which time all non-vested stock options shall be
forfeited. You will have the right to exercise any vested options within ninety
(90) days after the end of the Termination Date.

(c) ON will pay you your base salary that is accrued but not yet paid through
the Termination Date, and will also pay you your accrued and unused vacation
balance, if any, subject to applicable tax and payroll deductions, within three
(3) business days of your Termination Date.

(d) Except as provided above, you acknowledge that you have received all other
compensation and benefits due and owing to you from ON and that you have no
further claim to any compensation or employee benefits from ON. You acknowledge
that you are only entitled to the severance benefits in paragraph 2(a) upon the
Effective Date of this Agreement and that these severance benefits constitute
consideration in addition to anything of value to which you would otherwise be
entitled if you did not sign the Agreement and allow it to become effective.

3. Your Death. In the event of your death prior to the date any of the payments
provided hereunder become due and payable, ON agrees that such amounts will be
paid to your beneficiaries or estate, as applicable, to the extent they would
otherwise have been paid to you.

4. Unemployment Compensation. ON agrees not to challenge your entitlement to
unemployment compensation benefits as provided by law.

5. Confidential Information. Except to the extent this Agreement is or becomes
publicly available (other than as a result of a disclosure by you or one of your
representatives), you agree to keep the terms of the Agreement wholly and
completely confidential. Subject to the preceding sentence, you agree in this
regard not to disclose the amount, terms, substance, or contents of this
Agreement to any person or persons, excluding only family members in your
immediate household, your attorneys and/or your tax advisors, and any government
agency to which you may be required by law to reveal the terms of this
Agreement. Confidentiality is a material term of this Agreement to ON, such that
a violation will discharge ON’s payment obligations, and entitle ON to
reimbursement of payments made in reliance on this confidentiality provision.
You acknowledge that in the course of your employment with ON you have had
access to Confidential Information (as defined below) and attorney-client
privileged information and communications relating to business affairs of ON
and/or ON Affiliated Entities (as defined below). You agree that you will
maintain the confidentiality of ON’s Confidential Information and
attorney-client privileged information and communications. You agree that at no

 

2



--------------------------------------------------------------------------------

time following your execution of this Agreement, will you disclose, use or
otherwise make available to any person, company or other party Confidential
Information or attorney-client privileged information and communications. This
Agreement shall not limit any obligations you have under any other ON or ON
Affiliated Entities confidentiality agreement or applicable federal or state
law. “Confidential Information” means any ON and/or ON Affiliated Entities
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, marketing plans, products,
services, customer lists and customers, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, financial or other business information
disclosed to you by ON or ON Affiliated Entities either directly or indirectly
in writing, electronically, orally or by drawings or observation of parts or
equipment.

6. Return of ON Property. You acknowledge that on or prior to your last day of
active employment, you returned all property owned by ON which was in your
possession, including, but not limited to, any and all (originals and copies, if
any) Confidential Information, attorney-client privileged information and
communications, company credit card (or credit card on which ON is a guarantor),
laptop computer, telephone, pager, fax, printer, documents, magnetic media or
data, passwords and access codes.

7. Waiver and Release. In consideration for the severance benefits set forth in
paragraph 2(a) of this Agreement, you agree to and hereby do fully release and
forever discharge the Released Parties (as defined below in this paragraph 7)
from, and waive any and all claims asserting, liability for damages or remedies
or claims of any kind arising out of any action, inaction, decision, or event
occurring through the date of your execution of this Agreement:

 

  •   ON, and its predecessor companies;

 

  •   All companies owned by, connected with, or affiliated with ON, including
its sole member, ON Semiconductor Corporation (“ON Affiliated Entities”); and

 

  •   Current and former directors, officers, managers, employees, shareholders,
insurers, legal counsel, auditors, advisors and agents of ON and any of ON
Affiliated Entities.

With all of the above collectively referred to as “Released Parties.”

You understand that you are giving up any and all manner of actions or causes of
actions, suits, debts, claims, complaints, or demands of any kind whatsoever
with respect to the Released Parties, whether direct or indirect, fixed or
contingent, known or unknown, in law or in equity, that you have or may have
arising under or based on, but not limited to, the:

 

  •   Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act;

 

  •   Americans with Disabilities Act;

 

  •   Employee Retirement Income and Security Act;

 

  •   Fair Labor Standards Act;

 

  •   Family and Medical Leave Act;

 

  •   National Labor Relations Act;

 

  •   Occupational Safety and Health Act;

 

3



--------------------------------------------------------------------------------

  •   Rehabilitation Act;

 

  •   Title VII, as amended by the Civil Rights Act of 1991;

 

  •   Worker Adjustment and Retaining Notification Act of 1988; and/or

 

  •   Any other federal, state or local law, including any attorneys’ fees that
could be awarded in connection with these or any other claims.

You further understand that this Agreement extends to, but is not limited to,
all claims that you have or may have in contract or tort theories with respect
to the Released Parties. This includes, but is not limited to, the following
potential claims:

 

  •   Wrongful discharge, or wrongful discharge in violation of public policy;

 

  •   Breach of contract, breach of an express or implied promise, breach of the
implied covenant of good faith and fair dealing, or breach of fiduciary duty;

 

  •   Interference with contractual relations;

 

  •   Promissory estoppel;

 

  •   Breach of employee handbooks, manuals or other policies;

 

  •   Assault or battery;

 

  •   Intentional or negligent misrepresentation, or fraud;

 

  •   Retaliation, or intentional or negligent infliction of emotional distress;

 

  •   Defamation (including all forms of libel, slander, and self-defamation);

 

  •   Negligent hiring, retention or supervision; and/or

 

  •   Any other claim otherwise based on any theory, whether developed or
undeveloped, arising from or related to your employment or the termination of
your employment with ON, or any other fact or matter occurring prior to your
execution of this Agreement.

Your release of claims, as set forth above, is not intended to and does not
waive or release your rights to claims arising after your execution of this
Agreement, or to rights to seek post-termination insurance continuation or other
post-termination benefits under “COBRA”, “ERISA”, or other state or federal laws
or regulations relating to insurance continuation rights or other vested
benefits, or any other vested rights, if any, which you have pursuant to ON’s
qualified or non-qualified employee benefit plans, 401(k) plans or other
retirement plans, as applicable. Similarly, nothing in this Agreement shall
prevent you from challenging the validity of the waiver(s) and release(s) in a
charge with an appropriate agency (which ON reserves the right to contest);
provided however, that all of ON’s obligations under this Agreement, including
the severance benefits pursuant to paragraph 2(a) of this Agreement, are
conditioned upon the validity and full effectiveness of such waiver(s) and
release(s). To the extent not prohibited by law, you agree that in the event of
the waiver(s) and release(s) are deemed unenforceable or ineffective in any
respect, ON will be entitled to repayment of all moneys paid to you under
paragraph 2(a) this Agreement.

8. Consideration Period. You have been informed that the terms of this Agreement
shall be open for consideration by you for a period of at least twenty-one
(21) calendar days after the date you received this Agreement, during which time
you may consider whether or not to accept this Agreement and you are advised
that you should seek legal counsel to advise you of your rights. You further
understand that you are not required to take the entire twenty-one (21)

 

4



--------------------------------------------------------------------------------

day period to decide whether you wish to execute the Agreement and that you may
do so on an accelerated basis without prejudice to your own rights or the rights
of ON under this Agreement.

9. Right to Revoke. You understand that you have the right to rescind this
Agreement for any reason by informing ON in writing of your intent to rescind
this Agreement within seven (7) calendar days after you sign it. You understand
that this Agreement will not become effective or enforceable unless and until
you execute the Agreement and the applicable revocation period has expired. Any
such revocation must be in writing and hand-delivered to the person listed below
or, if sent by mail or other means, must be carrier-confirmed to have been
received by such person within the applicable 7 day time period, and addressed
as follows:

G. Sonny Cave

Senior Vice President, General Counsel, Chief Compliance & Ethics Officer and
Secretary

ON Semiconductor Corporation

5005 E. McDowell Road, MD A700

Phoenix, AZ 85008

Facsimile: 602-244-5500

If you exercise your right to revoke hereunder, you shall forfeit your right to
receive any of the severance benefits set forth in paragraph 2(a) of this
Agreement and to the extent related benefits have already been received, you
agree that you will immediately reimburse ON for the amounts of such benefits.

10. Effective Date. This Agreement shall become effective, enforceable and
irrevocable on the eighth (8th) day after the date on which it is executed by
you and returned to the person named in paragraph 9 above; provided, however,
only if the Agreement has not been rescinded by you under the procedures set
forth in paragraph 9 (“Effective Date”).

11. Non Solicitation and Non-Interference. For six (6) months following the
Termination Date, you will not, directly or indirectly through any entity,
employee, agent, consultant, or any other person working for or on behalf of any
organization with which you are directly or indirectly affiliated, engage in any
of the conduct set forth below, which you agree and acknowledge would damage
legitimate business interests of ON which are appropriately protected by these
restrictions. No non-compete provision is included in this Agreement since ON is
instead relying on the below non-interference restrictions on you.

(a) You shall not call upon or solicit for business any client, customer,
supplier, distributor, broker, contractor or other business partner of ON or any
of the ON Affiliated Entities, with which/whom you had any contact in your
capacity as an employee of ON within the eighteen (18) month period immediately
preceding the Termination Date (“Protectable Business Relationships”) with the
purpose, effect, or potential of: (i) doing or planning any business or
transactions related to products or services that are the same, similar,
competitive with, or related to services or products provided by ON, or planned
to be provided by ON, as of the Termination Date, or (ii) in any way interfering
with, or reducing the amount or value of, business or transactions that any
Protected Business Relationship transacts with ON.

 

5



--------------------------------------------------------------------------------

(b) You shall not accept work, product orders, contracts or any other pecuniary
benefit from any of the Protected Business Relationships related to or arising
from activities, products or services that are the same, similar, competitive
with, or related to services or products provided by ON, or planned to be
provided by ON, as of the Termination Date.

(c) You shall not hire, engage or solicit for employment or similar engagement
any person who was known to you to have been employed or engaged by ON or any of
the ON Affiliated Entities within the eighteen (18) months preceding the
termination of your employment with ON.

Should a situation arise that may cause you to feel that your activities may
violate this paragraph, you shall seek written consent from the Chief Executive
Officer of ON, who will make himself available to you on reasonable notice to
consider whether ON wishes to restrict such activity under this paragraph. You
agree to promptly make any employer aware of each of the provisions in this
paragraph 11 while it is in effect.

12. Non-Disparagement. You and ON, when acting through its Chief Executive
Officer and any person holding the title of Senior Vice President and above,
mutually agree to refrain from making any derogatory or disparaging statements
concerning you and ON and any of the Released Parties to any third party. The
Parties agree that it is in their best interests to maintain an amicable
termination and post-termination relationship. The Parties further agree that
they will cooperate with each other in refuting any derogatory or disparaging
statement made by any third party made in respect of you or ON or its affiliates
or their directors, members, officers or executives. Subject to applicable
privileges, nothing in this Agreement shall be construed to limit, impede or
impair the right of any party to communicate with government agencies regarding
matters that are within the jurisdictions of such agencies.

13. No Admission. This Agreement is not an admission by ON, any of the ON
Affiliated Entities, or any other ON affiliate that any of their respective
actions or inactions is unjustified, unwarranted, discriminatory, wrongful or in
violation of any federal, state or local law and this Agreement shall not be
interpreted as such. ON, all ON Affiliated Entities and other ON affiliates
disclaim any liability to you or any other person on the part of itself and/or
its current or former directors, officers, employees, representatives, and
agents. This Agreement is offered pursuant to Rule 408 of the Federal Rules of
Evidence (or similar state law rules or policies), and neither this Agreement
nor the offer of this Agreement shall be admissible in any proceeding other than
an action to enforce its terms.

14. Effect of Breach. A breach of any provision of this Agreement may give rise
to a legal action. In the event that you breach any provision of this Agreement,
ON will have no further obligation under paragraph 2(a) of this Agreement. You
agree that in the event of your breach, ON will be entitled to repayment of all
moneys paid to you under paragraph 2(a) this Agreement. The prevailing party in
any action based on a breach of this Agreement will be entitled to recover its
costs and reasonable attorneys’ fees.

15. No Adequate Remedy. You agree that it is impossible to measure in money all
of the damages which will accrue to ON by reason of your breach of any of your
obligations under this Agreement. Therefore, if ON shall institute any action or
proceeding to enforce the provisions hereof, you hereby waive the claim or
defense that ON has an adequate remedy at law, and you shall not raise in any
such action or proceeding the claim or defense that ON has an adequate remedy at
law.

 

6



--------------------------------------------------------------------------------

16. No Assignment. This Agreement is personal to you and may not be assigned by
you. You represent that none of the claims under this Agreement have been
assigned by you or your community, or by operation of law.

17. Governing Law, Etc. & Enforceable Contract. This Agreement shall be governed
by and construed in accordance with the laws of the State of Arizona, without
reference to its principles of conflicts of law. Any claim or cause of action
brought under this Agreement, or that requires interpretation or application of
this Agreement, must be brought in the state or federal courts sitting in
Maricopa County, Arizona.

18. Entire Agreement. You agree that this Agreement contains the entire
agreement between you and ON with respect to the subject matter hereof and there
are no promises, undertakings or understandings outside of this Agreement,
except as specifically set forth otherwise herein. This Agreement supersedes all
prior or contemporaneous discussions, negotiations and agreements, whether
written or oral. Any modification or addition to this Agreement must be in
writing, signed by an officer of ON and you.

19. Counterparts & Facsimile. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
counterpart, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one of the
same Agreement. A facsimile of a signature shall be deemed to be and have the
effect of an original signature.

20. Acknowledgment. You affirm that you received this Agreement on
                         , 2006 that you have read this Agreement, and have had
adequate time to consider the terms of the Agreement. Further, you have been
advised that you should consult with an attorney prior to signing this
Agreement. You acknowledge that you have carefully read this Agreement, the
provisions of this Agreement are understandable to you and to the extent that
you have not understood any section, paragraph, sentence, clause or term, you
have taken steps to ensure that it was explained to you. You have entered into
this Agreement freely and voluntarily.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below.

 

Peter Green     Semiconductor Components Industries, LLC       

By:

           Name:   George “Sonny” Cave       Its:   Senior Vice President and
General Counsel Date:                          , 2006     Date:
                         , 2006

 

8



--------------------------------------------------------------------------------

Exhibit B

 

  

ON Semiconductor Corporation

5005 E. McDowell Road

Phoenix, AZ 85008

Confidential Communication

October 27, 2006

Mr. George “Sonny” Cave

Senior Vice President, General Counsel,

    Chief Compliance and Ethics Officer and Secretary

ON Semiconductor Corporation

5005 E. McDowell Road

Phoenix, Arizona 85008

Dear Mr. Cave:

I hereby voluntarily resign from all officer positions, which I hold with ON
Semiconductor Corporation and Semiconductor Components Industries, effective as
of October 31, 2006. Positions and memberships from which I resign include, but
are not limited to, the following:

ON Semiconductor Corporation

Senior Vice President and General Manager, Digital and Consumer Products Group

Semiconductor Components Industries, LLC

Senior Vice President and General Manager, Digital and Consumer Products Group

I also agree to promptly provide any other documents necessary to effectuate the
resignation(s) referred to in this letter and other resignations from other ON
Semiconductor Corporation subsidiaries and affiliates.

 

Sincerely,     Peter Green

 

1